DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/15/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now states “and articulating the combination at the articulation point such that the first and second impression lines are articulated while articulation lines in the paper facing other than the first and second impression lines remain unarticulated” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2-9, these claims are rejected for failing to cure the deficiencies of claim 1. 

Claim Rejections - 35 USC § 103
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over La Bombard (US 3,039,372 A) in view of Blomfield et al (WO 94/19538 A1).
	Regarding claims 1, 3-5, and 8, La Bombard teaches a board-making method, comprising forming impression lines in a paper facing; combining the paper facing with a corrugated paper medium with a plurality of flutes to the paper facing such that each impression line is aligned with respect a respective flute apex; and forming an articulation point in the combination wherein a first impression line is aligned with a first flute and a second impression line is aligned with a second flute (col 4, line 9 – col 5, line 9; figs 1-6, 9, and 10)
	La Bombard fails to expressly teach such that each impression line is aligned equidistantly with respect a respective flute apex; articulating the combination at the articulation point such that the first and second impression lines are articulated while articulation lines in the paper facing other than the first and second impression lines remain unarticulated; and wherein forming impression lines in the paper facing further comprises cutting intermittent perforations in a line in the paper facing and further comprising gluing the paper medium to the paper facing.
	Blomfield suggests boards formed with liners and a corrugated medium (page 3, lines 5-15); wherein corners are formed (fig 6); and the comer assembly being defined by the liners on the inner side of the comer having been cut and/or scored [or an edge or edges of its liner appropriately positioned - hereafter "cut or scored"] but with no such corresponding cut or scoring to the outside lining, such cutting or scoring being over the channel of a flute and such flute being capable upon bending to provide said comer of receiving, lying against each other, regions of the inner liner of each of the two panels proximate to said cut or scoring within the said channel, which channel is compressed but leaving substantially all of the other channels of the flute providing medium adjacent the corner of each panel substantially unchanged (i.e., ; articulating the combination at the articulation point such that the first and second impression lines are articulated while articulation lines in the paper facing other than the first and second impression lines remain unarticulated) (page 4, lines 4-13).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, per the teachings of Blomfield, to duplicate, arrange, and or omit the impressions of La Bombard as necessary on one or both sides of the paper facing, so the paperboard can be folded at said impressions as required (i.e., two 90 degree folds or corners per the teachings of La Bombard); and when folding occurs, the flute channel is compressed but leaves substantially all of the other channels of the flute providing medium adjacent the corner of each panel substantially unchanged.
La Bombard would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention that of forming impression lines in the paper facing further comprises cutting intermittent perforations in a line in the paper facing (figs 3-6); and Blomfield teaches its folds or corner may be formed via cuts or scores (page 4, lines 4-13). Therefore, the combination of La Bombard and Blomfield would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention forming impression lines in the paper facing further comprises cutting intermittent perforations in a line in the paper facing; and forming impression lines in the paper facing further comprises impressing score lines in the paper facing.
Blomfied suggests the flute medium and liners may be assembled via an adhesive (i.e., gluing the paper medium to the paper facing) (page 3, lines 5-15). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Blomfield, to use adhesive in assembling the paperboard of La Bombard as a matter of design choice as suggested by the prior art of record.

	Regarding claims 6 and 7, La Bombard suggests further comprising articulating the articulation point to form a first 90 degree fold at a first impression line and a second 90 degree fold at a second impression line; and further comprising articulating the articulation point to form a first secondary flute from the paper facing at the first impression line and a second secondary flute from the paper facing at the second impression line (fig 10).
Regarding claim 9, La Bombard teaches affixing a second paper facing with respect to the paper medium (figs 1-6)
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over either La Bombard and Blomfield in view of Nelles (US 2004/0224828 A1).
La Bombard as modified by Blomfield discloses the method of forming a board product of claim 1, but does not explicitly disclose wherein the medium further comprises embossing the fluted medium.
Nelles, however, is in the art of grooving corrugated paper (abstract) and teaches wherein the medium further comprises embossing a medium to form the flutes medium (para 1), or corrugating the medium (para 9, 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the medium of La Bombard as modified by Blomfield with the teaching of embossing of Nelles for the purpose of forming flutes in the medium by another well-known method wherein such production methods may be more convenient to acquire or run the processes of.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of a new combination of prior art of record. The Applicant is directed to the 35 USC § 103 section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/           Primary Examiner, Art Unit 1783